DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 03/22/2022 has been considered.     
	Claim(s) 1-20 are amended. 
	Claim(s) 1-20 are pending in this application and an action on the merits follows.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/22/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al. (US 20190340619 A1, hereinafter Leong) in view of PACK et al. (US 20190068615 A1, hereinafter PACK), and further in view of Ramachandran et al. (US 20180285810 A1, hereinafter Ramachandran).
	Regarding claims 1, 8, and 15, Leong discloses:
	A processor node of a blockchain network, the processor node comprising: a memory storing one or more instructions; and a processor that when executing the one or more instructions is configured to: ¶104;
		acquire identification data from an asset producer node of the blockchain network via a supply blockchain of the blockchain network, (¶75) - captures biometric data of a participant; wherein (¶32) participants need to obtain invitation, existent participant may decide future entrants; (¶37) identity registration are performed by a supply or entity providers, (¶65) participants are producer, logistic company, supplier, retailer;
		generate a unique identifier (ID) for the asset producer node, (¶77)  creates DUIS for participants; 
		map the ID to the identification data; (¶77) The identity provider server 506 maps (548) the token and data element identifier to the corresponding DUIS and stores the mapping; wherein (¶79) DUIS is (the data element);
		provide to the asset producer node an entitlement to a supplier node of the blockchain network based on the ID, (¶35) each participant, not necessarily a trusted entity, may decrypt and access any data element in the blockchain using a public key of the party who has digitally signed the data element and inserted it into the blockchain, further see ¶¶77-79 – participant enrollment; Examiner note: A participant is enrolled entity with a DUIS, therefore has the right/entitlement to access any data;  further see ¶62 - The signed data element may be decrypted by anyone having access to the permissioned distributed ledger 310 and the public key of that entity, further see (¶65) participants are producer, logistic company, supplier, retailer; and figure 4;
	add the asset producer node to the supply blockchain ¶¶74-77 – enrolled participant; figure 4;
	Leong discloses ¶¶74-79 – participant registration that is mapped token and data element identifier to the corresponding DUIS, and “another supplier” “supplier”, and “asset producer” - ¶65 - suppliers and providers/farmers; however does not disclose “identify that information in a request from [another container] node of the blockchain network matches information in a request from [inviter] node to add [new member, already a member] node to the supply blockchain, and provide data of the asset producer node to another supplier node based on the match.”, “using a smart contract”; PACK discloses: (¶58) to add a new member to a container…If the member to be added is already a member of another container [match], the client device's application may use the other container's information to determine a public key hash for the to-be-added member.
	¶38 Containers for SDFS network 100 may be defined on blockchains, such as blockchain 168, using container smart contract 170. Container smart contract 170 may store metadata associated with the container, as well as the container's membership information;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Leong to include the above limitations as taught by PACK, in order to allow that member to access information stored within the blockchain, (see: PACK, ¶58). 
	Leong discloses ¶¶74-79 – participant registration that is mapped token and data element identifier to the corresponding DUIS, and “another supplier” “supplier”, and “asset producer” - ¶65 - suppliers and providers/farmers; however does not disclose “provide data encrypted by a private encryption key of the asset producer node to another supplier node” Ramachandran discloses - ¶¶155-158 and figures 15-17 –  A foodbit token 1414 is a digital data license that allows participants in the food supply chain to monetize the private sharing of information with other participants, or publishing of information to a broad audience; Data presentation component 1420 includes a food browser that is a generic representation engine that allows a user to browse through the history and other related food bundle data. The food browser can hold any number of food bits tokens that can be used to access proprietary information on the blockchain.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Leong to include the above limitations as taught by Ramachandran, in order to change the way products are tracked, (see: Ramachandran, ¶5).
	Regarding claims 3, 10, 17, Leong discloses: 
	wherein the processor is further configured to, receive, from the supplier node, an invitation for the asset producer node to join the supply blockchain.  (¶32) participants need to obtain invitation, existent participant may decide future entrants; (¶37) identity registration are performed by a supply or entity providers, (¶65) participants are producer, logistic company, supplier, retailer;
	Regarding claims 4, 11, 18, Leong does not disclose “the match”, however PACK discloses: (¶58) to add a new member to a container…If the member to be added is already a member of another container [match], the client device's application may use the other container's information to determine a public key hash for the to-be-added member.
	It would have been obvious to combine PACK for the same reason as stated in the rejection of claim(s) 1 above.
	Leong does not disclose: wherein, when the processor is configured to provide data encrypted by a private encryption key of the asset producer node to the another supplier node, the processor is further configured to automatically provide the encrypted data.   However, Ramachandran discloses: ¶¶155-158 and figures 15-17 – A foodbit token 1414 is a digital data license that allows participants in the food supply chain to monetize the private sharing of information with other participants, or publishing of information to a broad audience; Data presentation component 1420 includes a food browser that is a generic representation engine that allows a user to browse through the history and other related food bundle data. The food browser can hold any number of food bits tokens that can be used to access proprietary information on the blockchain.
	It would have been obvious to combine Ramachandran for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claims 5 and 12, Leong discloses at least the participant “the ID” (¶77) DUIS; does not disclose  “wherein, when the processor is configured to identify that information in a request from another supplier node of the blockchain network matches information in the request from the supplier node, the processor is further configured to: identify that the request from the another supplier node contains at least one element associated with the [member] the”  PACK discloses: (¶58) to add a new member to a container…If the member to be added is already a member of another container [match, member = member], the client device's application may use the other container's information to determine a public key hash for the to-be-added member [a element associated with a member].
	It would have been obvious to combine PACK for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claims 6, 13, and 19, Leong discloses: 
	wherein the processor is further configured to; Serial No. 16/709,914in response to an invitation from the supplier node, invite the asset producer node to join the supply blockchain.  (¶32) participants invites a participant, and a participant obtain an invitation to join permissioned ledger; 
	Regarding claims 7, 14, and 20 Leong discloses:  wherein, when the processor is configured to identify that information in a request from another supplier node of the blockchain network matches information in the request from the supplier node, the processor is further configured to: identify an exact match or a fuzzy match.  PACK discloses: (¶58) to add a new member to a container…If the member to be added is already a member of another container [exact match, member = member], the client device's application may use the other container's information to determine a public key hash for the to-be-added member.
	Claim(s) 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leong, PACK, and Ramachandran, and further in view of Eevani et al. (US 20200035339 A1, hereinafter Eevani).
	Regarding claims 2, 9, and 16, Leong discloses: wherein the processor is further configured to: Page 2 of 13Atty Dkt No. P201908132AUS01 Serial No. 16/709,914store the ID of the asset producer node on the supply blockchain.  (¶77) The identity provider server 506 maps (548) the token and data element identifier to the corresponding DUIS and stores the mapping;
	The combination does not disclose “store the ID and a private encryption key” Eevani discloses: ¶ 50 - store the generated private key for the dependent on the blockchain ledger 64;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Eevani, in order to provide secure access to records 12 across multiple computer, (see: Eevani, ¶26).
Response to Arguments
	Applicant’s arguments submitted 03/20/2022 have been fully considered, but are moot in view of the new grounds of rejection necessitated by amendment.




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627